Citation Nr: 1426606	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-connected right knee degenerative joint disease with spur, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for the service-connected left knee mild degenerative joint disease, status-post arthroscopic lateral release, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO.  

The Virtual VA claims file has been reviewed.  Other than the Informal Hearing Presentation, documents in that file and in the Veterans Benefits Management System are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, however, the Veteran has not reported that he cannot work due to his service-connected disabilities.  Therefore, a TDIU claim is not raised by the record in this case. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends, through his representative, that the service-connected disabilities on appeal have worsened in the years since his last VA examination in July 2009.  

Given that the Veteran is asserting that the symptoms of his service-connected degenerative joint disease, with spur, of the right knee and degenerative joint disease, status-post arthroscopic lateral release, are more severe than presently evaluated, the Board finds that a VA examination is in order to accurately evaluate the current severity of his service-connected knee disabilities on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

To the extent that there are any VA medical records related to the Veteran's claims such records must be obtained and associated with his claims file prior to affording the Veteran a new VA examination.  

VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to associate with the record copies of the Veteran's VA treatment records refer to the service-connected bilateral knee disability for the period since May 2009.

2.  The AOJ then should have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected right knee degenerative joint disease, with spur and the left knee mild degenerative joint disease, status-post arthroscopic lateral release.  

The VA examiner is also requested to note whether the Veteran has a left knee scar due to the arthroscopy; if so, an evaluation of the severity of the scar is to be provided.  

The claims file should be made available to the examiner for review in connection with the examination.  If the examiner is able to distinguish service-connected from non-service connected pathology, that should be accomplished.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.   If any benefit sought remain sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



